Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 04/29/2021.
Claims 1-19 are pending.
Claims 1, 10, and 19 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection(s) under 35 U.S.C. 103 of claim(s) 1, 10, and 19 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most similar prior art of record do not disclose the examiner amendments and the combination of the prior art would not have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention.

More specifically, the prior art of record Marivate et al, “An Intelligent Multi-Agent Recommender System for Human Capacity Building", 2008, hereinafter Marivate, discloses a neural network recommending engineering training courses to a user based update the training course classification data model by:…when the rating value is positive and without taking into account a backpropagation error of the neural network, creating a copy of one or more of the identified neurons and inserting the copy into the neural network…and when the rating value is negative and without taking into account a backpropagation error of the neural network, removing one or more of the identified neurons from the neural network to cause the neural network…”. In Marivate, the required use of updating the training course recommendation neural network is not taught in the same way as claimed. For at least these reasons, Marivate does not teach the amendments as claimed.

Further, the prior art of record Hamdi, “MASACAD: A Multiagent Approach to Information Customization for the purpose of academic advising for students", 2006, discloses utilizing a neural network to recommend university courses to a student user through the user’s search queries and training the NN through “back-propagation” errors for decreasing “the number of hidden units” in the NN [sections 9.3.3-9.3.4]. However, the amended claims state “update the training course classification data model by:…when the rating value is positive and without taking into account a backpropagation error of the neural network, creating a copy of one or more of the identified neurons and inserting the copy into the neural network…and when the rating value is negative and without taking into account a backpropagation error of the neural network, removing one or more of the identified neurons from the neural network to cause the neural network…”. In Hamdi, the required use of updating the training course recommendation neural network is not taught in the same way as claimed. The examiner notes that, even when in combination with Marivate, the combination still does not teach the amendments as claimed.

Further, the prior art of record Islam et al, “A New Adaptive Merging and Growing Algorithm for Designing Artificial Neural Networks”, 2009, hereinafter Islam, discloses determining training error threshold levels for determining whether to add/remove neurons to a neural network [sections 3A-3B], further taught to be backpropagation [section 3 intro]. However, the amended claims state “update the training course classification data model by:…when the rating value is positive and without taking into account a backpropagation error of the neural network, creating a copy of one or more of the identified neurons and inserting the copy into the neural network…and when the rating value is negative and without taking into account a backpropagation error of the neural network, removing one or more of the identified neurons from the neural network to cause the neural network…”. In Islam, the required use of use of the rating value being received from a user and updating the training course recommendation neural network is not taught in the same way as claimed. The examiner notes that, even when in combination with Marivate, the combination still does not teach the amendments as claimed.

update the training course classification data model by:…when the rating value is positive and without taking into account a backpropagation error of the neural network, creating a copy of one or more of the identified neurons and inserting the copy into the neural network…and when the rating value is negative and without taking into account a backpropagation error of the neural network, removing one or more of the identified neurons from the neural network to cause the neural network…”. In Zhang, the required use of updating the training course recommendation neural network by adding/removing neurons is not taught in the same way as claimed. The examiner notes that, even when in combination with Marivate, the combination still does not teach the amendments as claimed.

Further, the prior art of record Anderson et al, US Pub 20150178265, hereinafter Anderson, discloses recommending instructional courses to a user based on neural network results and updating the neural network’s node weights [abstract and paragraphs 0002, 0015-0016, 0034]. However, the amended claims state “update the training course classification data model by:…when the rating value is positive and without taking into account a backpropagation error of the neural network, creating a copy of one or more of the identified neurons and inserting the copy into the neural network…and when the rating value is negative and without taking into account a backpropagation error of the neural network, removing one or more of the identified neurons from the neural network to cause the neural network…”. In Anderson, the required use of updating the training course recommendation neural network by adding/removing neurons is not taught in the same way as claimed. The examiner notes that, even when in combination with Marivate, the combination still does not teach the amendments as claimed.

Further, the prior art of record Kongsakun et al, “Neural network modeling for an intelligent recommendation system supporting SRM for universities in Thailand”, 2012, hereinafter Kongsakun, discloses utilizing a neural network for recommending courses to a student and training the NN hidden weights through “back propagation” errors [sections 3, 4.3, 5, and Fig. 1]. However, the amended claims state “update the training course classification data model by:…when the rating value is positive and without taking into account a backpropagation error of the neural network, creating a copy of one or more of the identified neurons and inserting the copy into the neural network…and when the rating value is negative and without taking into account a backpropagation error of the neural network, removing one or more of the identified neurons from the neural network to cause the neural network…”. In Kongsakun, the required use of updating the training course recommendation neural network by adding/removing neurons is not taught in the same 

Finally, as described above, the prior art of record above do not, alone or in combination, teach rating value being received from a user and updating the training course recommendation neural network by adding/removing neurons as set forth in the manner of the claims.

For at least these reasons, Independent Claims 1, 10, and 19, and by virtue of dependency Claims 2-9 and 11-18 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123